
	
		I
		111th CONGRESS
		1st Session
		H. R. 1270
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Ms. Clarke (for
			 herself, Mr. Baca,
			 Mr. Bishop of New York,
			 Ms. Bordallo,
			 Ms. Corrine Brown of Florida,
			 Mr. Cohen,
			 Mrs. Christensen,
			 Mr. Crowley,
			 Mr. Davis of Illinois,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Filner,
			 Ms. Fudge,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Kilpatrick of Michigan,
			 Ms. Kilroy,
			 Mrs. Maloney,
			 Mr. Meeks of New York,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Pierluisi,
			 Mr. Rangel,
			 Mr. Ryan of Ohio,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Ms. Sutton,
			 Mr. Towns,
			 Ms. Watson,
			 Mr. Weiner,
			 Mr. Welch,
			 Mr. Wexler, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To reauthorize community development block grants, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Housing and Community
			 Development Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)The community development block grant
			 program was originally authorized under title I of the Housing and Community
			 Development Act of 1974.
			(2)The program
			 provides annual grants on a formula basis to entitlement cities and counties to
			 develop viable urban communities by providing decent housing and a suitable
			 living environment, and by expanding economic opportunities, principally for
			 low- and moderate-income persons.
			(3)The program has
			 assisted millions of persons through the funding of housing, public services,
			 public facilities, and economic development activities.
			(4)The program has
			 been underfunded, particularly in the previous 8 years.
			3.Community
			 Development Block Grants
			(a)ReauthorizationSection 103 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5303) is amended to read as follows:
				
					103.Grants to
				States, units of general local government and Indian tribes;
				authorizations
						(a)Authorizations
				of Appropriations
							(1)The Secretary is authorized to make grants
				to States, units of general local government, and Indian tribes to carry out
				activities in accordance with the provisions of this chapter. For purposes of
				assistance under section 106 of this title, there are authorized to be
				appropriated—
								(A)$8,000,000,000 for fiscal year 2011, as
				such amount is adjusted by application of the inflation index established under
				subsection (b); and
								(B)for fiscal year 2012 and each fiscal year
				thereafter, the amount authorized in the preceding year, as adjusted based on
				the index established under subsection (b).
								(2)Any amounts
				appropriated pursuant to the authorization under this section shall remain
				available until expended.
							(b)Inflation
				IndexNot later than
				September 30, 2010, the Secretary shall conduct a study to determine
				appropriate factors on which to base an inflation index, taking into
				consideration the activities conducted pursuant to the provisions of this title
				and the costs associated with such activities, and establish such index based
				on such factors. The Secretary shall consult with grant recipients under this
				title and appropriate organizations and entities representing such grant
				recipients in conducting such study and establishing such an index.
						.
			(b)Technical
			 Assistance Funding for grant recipientsSection 105 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5305) is amended by adding at the end the
			 following new subsection:
				
					(i)Technical
				Assistance for grant recipients
						(1)Authorization
				for additional funding for technical assistanceThere is authorized to be appropriated to
				the Secretary $5,000,000 for fiscal year 2011 and each fiscal year thereafter
				for technical assistance described in paragraph (2) and training for grant
				recipients.
						(2)Use of
				fundsFunds provided pursuant to the authorization under
				paragraph (1) shall be used to provide ongoing technical assistance and
				training to grant recipients to assist such recipients in carrying out the
				requirements of this
				title.
						.
			(c)Furthering fair
			 housing activities as Direct Program CostsSection 104 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5304) is amended by adding at the end the
			 following new subsection:
				
					(n)Furthering fair
				housingCosts of any activity
				that a grant recipient certifies as affirmatively furthering fair housing shall
				not be considered an expenditure for planning or program administrative costs
				for purposes of this title.
					.
			
